          Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                          Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  MICHAEL RICHARD POMPEO, in his
  official capacity as Secretary of State, et al.,

                          Defendants.


 DEFENDANTS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION TO DISMISS
 OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT AND OPPOSITION TO
         PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiffs David Alan Carmichael, Lawrence Donald Lewis, and William Mitchell Pakosz

each refused to provide their social security numbers on their passport applications. As a result,

the State Department denied their applications, with the exception of Mr. Carmichael. In his

case, the State Department revoked his passport after concluding that the Department had issued

the passport in error. Because of these actions, Plaintiffs filed the instant action alleging that the

State Department violated the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. §

2000bb et seq., among other laws, and seeking declaratory and injunctive relief and monetary

damages. See Am. Compl. (ECF No. 15) ¶¶ 142-49.

       As established in Defendants’ motion to dismiss or, in the alternative, for summary

judgment (see ECF No. 24), Plaintiffs’ amended complaint warrants dismissal because they have

failed to allege sufficient facts to demonstrate that Defendants have substantially burdened their

religious exercise. Indeed, federal law expressly authorizes the State Department to deny

passport applications where no social security number is provided. Moreover, the State
           Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 2 of 16




Department’s implementing regulations serve a compelling governmental interest of preventing

potential fraud and verifying an applicant’s eligibility for a passport. Plaintiffs’ opposition to

Defendants’ motion (see ECF No. 271) fails to demonstrate otherwise. Moreover, Plaintiffs’

motion for partial summary judgment with respect to their claim under the Passport Act, 22

U.S.C. § 2721, lacks merit. Specifically, Plaintiffs have failed to adduce any evidence that the

State Department denied or revoked Plaintiffs’ passport applications because of their protected

religious exercise. Further, Plaintiffs’ motion fails to rebut the declarations filed in support of

Defendants’ motion by Jonathan M. Rolbin and Florence Fultz, which provide that Plaintiffs

were denied passports because they failed to provide a social security number. Accordingly, the

Court should deny Plaintiffs’ partial summary judgment motion and grant Defendants’ motion.

                                           ARGUMENT

    I.      Requiring A Social Security Number On A Passport Application Is Not A
            Substantial Burden On Religious Exercise.

         As established in Defendants’ brief, Plaintiffs have failed to demonstrate that Defendants’

actions imposed a substantial burden on their religious exercise. See Defs’ Mem. (ECF No. 24-

1) at 6; Archdiocese of Wash. v. Wash. Metro. Area Transit Auth., 281 F. Supp. 3d 88, 113

(D.D.C. 2017) (“WMATA”). Indeed, “only ‘substantial’ burdens on religious exercise require

accommodation, and that an adherent may not use a religious objection to dictate the conduct of

the government or of third parties.” Priests For Life v. HHS, 772 F.3d 229, 246 (D.C. Cir.

2014), vacated on other grounds by Zubik v. Burwell, 136 S.Ct. 1557 (2016). Accordingly,

Plaintiffs’ RFRA claim must fail.




1
 Because Plaintiffs’ opposition and cross-motion filings are divided into several different
subparts, Defendants cite to Plaintiffs’ filings by the ECF docket and page numbers for
consistency and convenience.
                                                  2
          Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 3 of 16




       In Kaemmerling v. Lappin, the D.C. Circuit explained that “[a] substantial burden exists

when government action puts ‘substantial pressure on an adherent to modify his behavior and to

violate his beliefs.’” 553 F.3d 669, 678 (D.C. Cir. 2008) (quoting Thomas v. Review Bd., 450

U.S. 707, 718 (1981)). A burden does not rise to the level of being substantial when it places

“[a]n inconsequential or de minimis burden” on an adherent’s religious exercise. Id. (citing

Levitan v. Ashcroft, 281 F.3d 1313, 1320-21 (D.C. Cir. 2002)). An asserted burden is also not an

actionable substantial burden when it falls on a third party, not the religious adherent. See, e.g.,

Bowen v. Roy, 476 U.S. 693, 699 (1986).

       In their opposition, Plaintiffs argue that it violates their religion to “identify” with a social

security number, which Plaintiffs refer to as the “number of the beast.” ECF No. 27-1 at 18.

Further, Plaintiffs disclaim any intention to receive social security benefits, although some

Plaintiffs may be eligible for such benefits. Id. at 20. However, the requirement that Plaintiffs

disclose their social security numbers on their passport applications, if they have one, does not

place substantial pressure on Plaintiffs to modify their behavior or change their beliefs. See

WMATA, 281 F. Supp. 3d at 113.

       As an initial matter, if Plaintiffs did not have a social security number, they could have

simply provided a declaration to the State Department confirming this fact. See Rolbin Decl.

(ECF No. 24-2) ¶ 6. Although Plaintiffs claim that whether they have a social security number is

“irrelevant,” see ECF No. 27-1 at 26-27, the burden placed on the religious exercise “must be

more than an inconvenience,” Graham v. Comm’r of Internal Revenue Serv., 822 F.2d 844, 851

(9th Cir. 1987). And, as more relevant here, informing the State Department of their social

security numbers, if they have one, does not present “a significantly great restriction or onus




                                                  3
          Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 4 of 16




upon religious exercise.” San Jose Christian Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034

(9th Cir. 2004).

       To be sure, the D.C. Circuit has noted that constitutional free exercise cases remain

instructive when determining RFRA’s requirements. See Priests For Life, 772 F.3d at 244;

Kaemmerling, 553 F.3d at 678-80. And, as noted in Defendants’ brief, the Supreme Court’s

opinion in Bowen v. Roy is instructive here. Specifically, the Court in Bowen provided the

following:

       The statutory requirement that applicants provide a Social Security number is
       wholly neutral in religious terms and uniformly applicable. There is no claim that
       there is any attempt by Congress to discriminate invidiously or any covert
       suppression of particular religious beliefs. The administrative requirement
       does not create any danger of censorship or place a direct condition or
       burden on the dissemination of religious views. It does not intrude on the
       organization of a religious institution or school. It may indeed confront some
       applicants for benefits with choices, but in no sense does it affirmatively compel
       appellees, by threat of sanctions, to refrain from religiously motivated conduct or
       to engage in conduct that they find objectionable for religious reasons. Rather, it
       is appellees who seek benefits from the Government and who assert that,
       because of certain religious beliefs, they should be excused from compliance
       with a condition that is binding on all other persons who seek the same
       benefits from the Government.

476 U.S. at 703 (emphasis added).

       As explained in Mr. Rolbin’s declaration, the State Department began requiring every

passport applicant to provide a social security number, if he or she has one, in order to receive a

passport in light of the Fixing America’s Surface Transportation (“FAST”) Act, Pub. L. No.

114-94. See Rolbin Decl. ¶¶ 4-5. Accordingly, if an applicant fails to provide his or her a social

security number on the application, the Department will issue an information request letter

(“IRL”) asking the applicant to provide his or her social security number or, alternatively, a

sworn declaration stating that he or she has never been issued a social security number. Id.; see

also Fultz Decl. ¶ 7. If an applicant fails to respond to the IRL, the Department will deny the

                                                 4
           Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 5 of 16




application absent circumstances not relevant here. See 22 U.S.C. § 2714a(f)(1)(B); Rolbin

Decl. ¶¶ 5-6; Fultz Decl. ¶ 7.

         Here, in light of Bowen, Plaintiffs have no RFRA claim against the State Department’s

requirement that passport applicants disclose their social security numbers. The Department’s

policy in this regard does not pressure Plaintiffs to change their behavior and violate their

religion. Although Plaintiffs may have a religious objection to what the Department does with

their social security numbers, RFRA does not necessarily permit Plaintiffs to impose a restraint

on the State Department’s actions based on the claim that the action is religiously abhorrent.

Such a claim would appear to seek to require the government to conduct its affairs in

conformance with Plaintiffs’ religious beliefs. See Kaemmerling, 553 F.3d at 680. Accordingly,

Plaintiffs failed to allege a “substantial burden” under the RFRA.

   II.      Even If Plaintiffs Have Alleged A Substantial Burden, Defendants Are Entitled
            To Summary Judgment Regarding Their RFRA Claim

         Even if the Court were to conclude that Plaintiffs had adequately pled a substantial

burden, the uncontroverted declarations provided in support of Defendants’ motion establish that

the State Department’s requirement for passport applicants to provide their social security

numbers is in furtherance of a compelling governmental interest and is the least restrictive means

of furthering that interest. Therefore, the State Department is entitled to summary judgment with

respect to Plaintiffs’ RFRA claim.

         As discussed in Defendants’ brief, the State Department has developed policies and

procedures for adjudicating the identity of each applicant, identifying and preventing fraud, and

ensuring an applicant is otherwise entitled to a U.S. passport. See Defs’ Mem. at 11-15; Fultz

Decl. (ECF No. 24-3) ¶¶ 3-4. And, as explained by Ms. Fultz, social security numbers are the

most significant and reliable piece of information that the Department considers when

                                                  5
           Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 6 of 16




adjudicating an applicant’s identity, as these numbers can help differentiate individuals with

common names, incomplete biographical information, or typographical errors on their

applications. Id. ¶¶ 5, 8-10.2 Indeed, the applicant’s social security number ensures that the

Department can efficiently and accurately adjudicate the applicant’s identity. Id. In essence,

“[a]ny alternative method of identification would be less effective in identifying [applicants] and

much more easily capable of evasion, thus ‘adversely affect[ing]’ the government’s compelling

interests.” Kaemmerling, 553 F.3d at 255 (quoting Wisconsin v. Yoder, 406 U.S. 205, 236

(2012)).

       Moreover, the State Department’s use of social security numbers in passport

adjudications serves an important anti-fraud purpose. Id. at 5-6. For a variety of reasons, the

Department uses social security numbers to run background checks on each applicant against

information provided by other agencies. Id. ¶ 5-6. As Ms. Fultz notes in her declaration, the

Department cannot efficiently, effectively, and/or completely and accurately adjudicate an

applicant’s identity, detect and prevent fraud, and protect the integrity of the passport issuance

system without applicants providing their social security numbers. Id.

       Moreover, the use of social security numbers assists the State Department in determining

entitlement to a passport under 22 C.F.R. § 51.60. Under that regulation, a passport applicant

may be ineligible if the applicant has “been certified by the Secretary of the Treasury as having a

seriously delinquent tax debt as described in 26 U.S.C. [§] 7345.” 22 C.F.R. § 51.60(a)(3); 22

U.S.C. § 2714a(e). In addition, an applicant may be ineligible if he or she is the subject of a


2
  As one Tax Court decision noted in the context of a RFRA challenge, “[social security
numbers] are unique numerical identifiers that are used to ferret out fraudulent applications
through the use of computer matching techniques.” Davis v. Comm’r of Internal Revenue, No.
12859-98, 2000 WL 924630, at *3 (U.S. Tax Court Jul. 10, 2000). “Through cross-matching of
[social security numbers], respondent can detect erroneous or fraudulent claims by identifying
whether [a social security number] has been claimed on another return for the year.” Id.
                                                  6
            Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 7 of 16




warrant of arrest for a felony offense, see 22 C.F.R. §§ 51.60(b)(1), (b)(9), or has been certified

by the Secretary of Health and Human Services to have child support arrears over a threshold

amount. Id. at § 51.60(a)(2). The State Department uses social security numbers in making

these determinations. Fultz Decl. ¶¶ 11-13. And, because social security numbers are unique to

each applicant, they are the least restrictive means by which the Department can verify an

applicant’s identify and ensure against potential fraud. See id. ¶¶ 10, 14.

          Plaintiffs’ opposition makes no effort to refute the governmental interests at issue here. It

is not enough that Plaintiffs deny that they are engaged in any fraud or other “malevolent acts.”

See ECF No. 27 at 6-7. To be sure, the Supreme Court in Bowen rejected this argument in

assessing the government’s interests in preventing fraud in welfare benefit applications. See 476

U.S. at 711 n.18 (“Without in any way questioning the conclusion that appellees are law-abiding

citizens, we believe that the District Court misperceived the nature of the Government’s interest

. . . [in] ensuring a fraud-resistant system in the event that a fraudulent application is made[.]”)

(emphasis in original). Here, the same important governmental interests apply—the State

Department’s use of social security numbers in the passport application process serves to ensure

eligibility for a government benefit (i.e., a passport) while also preventing potential fraud.

   III.      Plaintiffs’ Summary Judgment Motion Regarding Their Passport Act Claim
             Lacks Merit

          Plaintiffs seek summary judgment with respect to their claim involving Defendants’

alleged violation of the Passport Act, which provides that “[a] passport may not be denied

issuance [or] revoked . . . because of any speech, activity, belief, affiliation, or membership . . .

protected by the first amendment to the Constitution of the United States.” 22 U.S.C. § 2721.

          At the outset, there can be little doubt that the State Department possesses the authority to

request passport applicants to disclose their social security numbers. Indeed, pursuant to the

                                                    7
          Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 8 of 16




Passport Act, the Secretary of State is “authorized to not issue a passport” to an individual that

“does not include the social security account number issued to that individual[.]” 22 U.S.C.

§ 2714a(f)(1)(A). Moreover, State Department regulations provide that “the Department may

refuse to issue a passport to an applicant who fails to provide his or her Social Security account

number on his or her passport application or who willfully, intentionally, negligently, or

recklessly includes an incorrect or invalid Social Security account number.” 22 C.F.R.

§ 51.60(f).

       Moreover, Plaintiffs adduce no evidence that would demonstrate that the State

Department’s application denials and revocation were based on (or “because of”) any religious

exercise. In their statement of undisputed facts,3 Plaintiffs merely restate facts contained in

Defendants’ declarations and repeat the legal conclusions in their amended complaint. See

generally ECF No. 27-3. Plaintiffs expressly admit that the State Department denied Mr.

Lewis’s and Mr. Pakosz’s passport applications “because [they] failed to provide [their] SSN.”

See ECF No. 27-3 at 3-4. As established in Defendants’ motion, the State Department’s actions

in this regard are fully consistent with the Passport Act and the State Department’s implementing

regulations. Plaintiffs claim that their “motive” in not disclosing their social security numbers is

“due to religion,” id. at 2-4, but they provide no admissible evidence whatsoever that this

motivation made any difference in the State Department’s adherence to its requirement that

passport applicants provide a social security number, if they have one, to obtain a passport.




3
  While Plaintiffs’ signed their complaint under penalty of perjury (so their allegations may be
treated as an affidavit, see Pinson v. Dep’t of Justice, 61 F. Supp. 3d 164, 170 n.2 (D.D.C.
2015)), their conclusory statements regarding alleged violations of law have no bearing on the
merits of their claims. See, e.g., ECF No. 27-3 at 5 (alleging that the denial of Plaintiffs’
passports “was [a] clear violation of the Bill of Rights” etc.).
                                                  8
            Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 9 of 16




         In addition, Plaintiffs continue to erroneously claim that the State Department has “more

than once provided a religious accommodation for Plaintiffs’ requests” in 2007 and 2008. See

ECF No. 27-2 at 3. But Plaintiffs provide no evidence for this allegation, other than the fact that

Plaintiffs were previously issued passports without having to provide a social security number.

However, as noted by Mr. Rolbin, the State Department did not require passport applicants to

provide social security numbers until 2015, well after Plaintiffs had previously received

passports. Rolbin Decl ¶ 4. Accordingly, the State Department did not consider Plaintiffs’

request for a religious accommodation. Id. ¶ ¶ 4, 11, & 17. Nonetheless, Plaintiffs’ mistaken

belief regarding the circumstances of their prior passport approvals is irrelevant to whether the

State Department denied Plaintiffs a passport because of any protected religious speech or

exercise.

   IV.       Plaintiffs’ Remaining Claims Must Fail

         Plaintiffs state that each of their remaining claims are “tied to, and build upon” their first

claim. See ECF No. 27 at 5. Accordingly, Plaintiffs state that their other claims are not “ripe”

until their Passport Act claim is adjudicated. See, e.g., id. at 7, 9. Defendants’ agree that these

claims are substantially similar to Plaintiffs’ RFRA and Passport Act claims, and (for similar

reasons) also warrant dismissal. Moreover, for the reasons discussed in Defendants’ opening

brief, Plaintiffs’ remaining claims also lack merit.

             a. Executive Order 13798

         Executive Order 13798, “Promoting Free Speech and Religious Liberty” requires the

State Department “to vigorously enforce Federal law’s robust protections for religious freedom”

and also to “respect and protect the freedom of persons and organizations to engage in religious

and political speech.”



                                                    9
         Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 10 of 16




       As established by the declarations of Ms. Fultz and Mr. Rolbin, the only reason that

Plaintiffs’ failed to receive a passport was due to their failure to provide a social security number

and not “because of” any religious affiliation, belief, or protected speech of the Plaintiffs.

Moreover, as noted in Defendants’ brief, the Executive Order does note “create any right or

benefit, substantive or procedural, enforceable at law[.]” E.O. 13798. Plaintiffs’ reliance on

Zzyym, v. Pompeo, 341 F. Supp. 3d 1248 (D. Colo. 2018), which involved a challenge under the

Administrative Procedure Act (“APA”) to the State Department’s gender policy for passport

applications, is misplaced. First, Plaintiffs do not purport to bring an APA challenge in this

lawsuit; rather, they challenge the Department’s adherence to E.O. 13798. Moreover, although

the court in Zzyym concluded that the State Department exceeded its authority when it denied the

plaintiff’s passport application based on gender identity, id. at 1251, Plaintiffs do not dispute that

the Secretary has the authority to deny a passport application based on a failure of an applicant to

provide a social security number. See 22 U.S.C. § 2714a(f)(1)(A). Therefore, Plaintiffs’

argument that the Executive Order “imposes a duty” on the State Department to approve

Plaintiffs’ passport applications lacks any support in the text of the Executive Order and,

accordingly, must fail. See ECF No. 27 at 9.

           b. State Department Regulations and the U.S. Constitution

       In their fourth and fifth causes of action, Plaintiffs allege that Department regulations

(i.e., 22 C.F.R. §§ 51.60, 51.70) violate their rights under the First and Fifth Amendments of the

U.S. Constitution. See Am. Compl. ¶¶ 123-28. In their opposition, Plaintiffs argue that the State

Department’s regulations governing the appeal process for passport application denials violates

the Fifth Amendment. See ECF No. 27 at 9.




                                                 10
         Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 11 of 16




       Here, State Department regulations authorize the revocation of a passport when the

agency determines the passport was issued in error. See 22 C.F.R. § 51.62(a). Under this

authority, the State Department revoked Mr. Carmichael’s passport upon determining that he had

failed to provide a social security number. See Rolbin Decl. ¶ 9. The Department provided

written notice to Mr. Carmichael that his passport was revoked on June 20, 2019. Id. The

notification “set forth the specific reasons for the . . . revocation,” 22 C.F.R. § 51.65(b), by

stating that Mr. Carmichael failed to provide his social security number or an adequate statement

explaining why he could not provide a social security number. Mr. Carmichael was also

informed of his opportunity to request a hearing. See Rolbin Decl. ¶ 9. Mr. Carmichael does not

dispute this; rather, Plaintiffs argue (incorrectly) that State Department regulations do not

provide for an appeal hearing in this circumstance. See ECF No. 27 at 10. However, because

Mr. Carmichael’s passport was revoked because it was initially issued in error, 22 C.F.R. § 51.70

provides for an opportunity for a hearing. However, Mr. Carmichael does not allege that he ever

actually requested such a hearing.

       Further, while Defendants note that an applicant who refuses to provide his or her social

security number on a passport application may have that application denied without the

opportunity for a hearing, Plaintiffs do not dispute that the State Department provided Plaintiffs

with express warnings regarding the requirement to submit a social security number with their

relevant applications. In addition, the State Department subsequently issued letters providing

Plaintiffs with the opportunity to submit the requested information or submit a declaration that

they had never been issued one. See Rolbin Decl. ¶¶ 6, 12-13, 18-19, and 23; see Am. Compl.

¶¶ 46, 65. Under these circumstances, Plaintiffs have failed to establish that the Constitution’s

due process guarantees require any more here. See Haig v. Agee, 453 U.S. 280, 310 (1981).



                                                  11
         Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 12 of 16




           c. Privacy Act.

       Plaintiffs’ seventh cause of action seeks monetary damages for purported violations of

the Privacy Act, 5 U.S.C. § 552a. In their opposition, Plaintiffs clarify that they believe the State

Department’s passport application form violates the Privacy Act’s requirement that an agency

“inform each individual whom it asks to supply information, on the form which it uses to collect

the information or on a separate form that can be retained by the individual – (A) the authority

(whether granted by statute, or by executive order of the President) which authorizes the

solicitation of the information and whether disclosure of such information is mandatory or

voluntary; . . . and (D) the effects on him, if any, of not providing all or any part of the requested

information.” 5 U.S.C. § 552a(e)(3).

       The Office of Management and Budget’s Privacy Act Guidelines note that “[i]mplicit in

this subsection is the notion of informed consent since an individual should be provided with

sufficient information about the request for information to make an informed decision on

whether or not to respond.” 40 Fed. Reg. at 28,961. Generally, an agency does not need to

explain “all of [its] rules and regulations” on “one small form” to meet the substantive

requirements of subsection (e)(3). Glasgold v. Sec’y of HHS, 558 F. Supp. 129, 150 (E.D.N.Y.

1982); see also Field v. Brown, 610 F.2d 981, 987 (D.C. Cir. 1979) (holding that the agency’s

form “contained all the elements required by 5 U.S.C. § 552a(e)(3)”).

       In evaluating the requirements of subsection (e)(3)(A), it has been held that “[n]othing in

the Privacy Act requires agencies to employ the exact language of the statute to give effective

notice.” United States v. Wilber, 696 F.2d 79, 80 (8th Cir. 1982) (per curiam) (finding that an

IRS notice was in compliance with subsection (e)(3)(A) even though it did not use the word

“mandatory”); see Thompson v. Dep’t of State, 400 F. Supp. 2d 1, 17 (D.D.C. 2005) (finding that



                                                 12
         Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 13 of 16




the uses of the information to which plaintiff specifically objected to could be reasonably

inferred from the warning given by the agency).

       Here, the very uses of the information to which Plaintiffs specifically object (i.e., the

State Department’s request for passport applicants to provide a social security number), can be

reasonably inferred from the requirements of the Passport Act, the State Department’s

regulations, and the passport application forms themselves. Plaintiffs have failed to allege any

facts that would provide any plausible basis to infer that the State Department willfully or

intentionally violated the Privacy Act by somehow failing to make these requirements clear. In

fact, in support of their cross-motion, Plaintiffs’ point to the State Department’s express warning

that a failure to provide a social security number may result in processing delays and or the

denial of the application. See ECF No. 27-3 at 5-6 (referencing State Department Forms DS-11

and DS-82 regarding passport applications). 4 The State Department also warns that an

applicant’s social security number will be provided to the U.S. Department of Treasury in

connection with debt collection and checked against lists of ineligible (or potentially ineligible)

persons. Id. Moreover, the State Department’s passport applications forms also contain detailed

instructions that demonstrate full compliance with Section 552a(e)(3). Accordingly, Plaintiffs’

Privacy Act claim must fail. Further, Plaintiffs gain no further traction on this claim due to their

apparent speculation that the State Department intentionally or willfully misled Plaintiffs’ in

requesting their social security numbers.

           d. Criminal Laws

       In their sixth and ninth causes of action, Plaintiffs allege that the State Department

violated several criminal statutes. Specifically, Plaintiffs allege a violation of 42 U.S.C. §


4
 Available at https://eforms.state.gov/Forms/ds11.pdf (Form DS-11) and
https://eforms.state.gov/Forms/ds82.pdf (Form DS-82) (last visited March 25, 2020).
                                                 13
         Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 14 of 16




408(a)(8), which provides that anyone who “discloses, uses, or compels the disclosure of the

social security number of any person in violation of the laws of the United States” is guilty of a

felony. 42 U.S.C. § 408(a). Plaintiffs also allege that Defendants have violated 18 U.S.C. § 241

by conspiring to deny their passports and infringe on their ability to exercise their right to freely

practice their religion.

        As established in Defendants’ motion, there is no implied private right of action in any of

the criminal statutes cited by Plaintiffs. See Defs’ Mem. at 23-24 (citing Lee v. United States

Agency for Int’l Dev., 859 F.3d 74, 77 (D.C. Cir. 2017)). Plaintiffs’ opposition fails to establish

any private right of action here. See ECF No. 27 at 19 (arguing that such claims are not

necessarily “precluded”). To be sure, there is none. Accordingly, Plaintiffs’ civil claims

regarding alleged violations of the criminal code warrant dismissal.

                                          CONCLUSION

        For the reasons set forth above and also in Defendants’ opening brief, Defendants

respectfully request that the Court grant Defendants’ motion, dismiss Plaintiffs’ amended

complaint, and deny Plaintiffs’ cross-motion for partial summary judgment.

        Dated March 25, 2020           Respectfully submitted,

                                       TIMOTHY J. SHEA, D.C. Bar No. 437437
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                       /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       Christopher.Hair@usdoj.gov


                                                 14
Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 15 of 16




                      Counsel for Defendants




                               15
        Case 1:19-cv-02316-RC Document 31 Filed 03/25/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2020, I caused the foregoing to be served

on pro se Plaintiffs David Carmichael, William Mitchell Pakosz, and Lawrence Donald Lewis,

via U.S. Mail with pre-paid postage, addressed as follows:


       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664

       William Mitchell Pakosz
       P.O. Box 25
       Matteson, IL 60443

       Lawrence Donald Lewis
       966 Bourbon Lane
       Nordman, ID 83848


                                            Christopher C. Hair
                                            CHRISTOPHER C. HAIR
                                            Assistant U.S. Attorney
